        Case 1:19-cv-01810-JDP Document 16 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     ASMAR, et al.,                                 Case No. 1:19-cv-01810-JDP
12                        Plaintiffs,                 ORDER ON STIPULATION FOR ORDER
                                                      TO STANISLAUS COUNTY CORONER
13                        v.
                                                      FOR RELEASE OF REPORTS
14     BNSF RAILWAY COMPANY, et al.,                  PHOTOGRAPHS AND VIDEO
                                                      RECORDINGS UNDER CAL. CODE CIV.
15                        Defendants.                 PROC. § 129(a)(2)

16                                                    ECF No. 14
17

18

19          The court, having considered the stipulation of the parties, and pursuant to California

20   Code of Civil Procedure § 129(a)(2), orders that the Stanislaus County Coroner release/produce

21   any and all reports, photographs, and video records created, taken, and/or secured in connection

22   with its investigation of the death of Hana Asmar on January 10, 2019, which incident is the

23   subject of the above-captioned action. Said disclosure shall be subject to the following terms and

24   requirements:

25          1. Confidential material including photographs of a deceased person shall be used solely

26   in connection with this litigation and the preparation and trial of this case, or any related appellate

27   proceeding, and not for any other purpose including any internet or media disclosure.

28          2. Confidential material may be disclosed only to the following persons:
       Case 1:19-cv-01810-JDP Document 16 Filed 04/21/20 Page 2 of 2

 1                   (a) Counsel for any party to this action;

 2                   (b) Paralegal and secretarial personnel employed by counsel for any party;

 3                   (c) Court reporters and court reporting staff engaged to transcribe depositions

 4            regarding this action;

 5                   (d) Experts or consultants retained in connection with this action who agree to

 6            abide by this protective order.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      April 20, 2020
10                                                       UNITED STATES MAGISTRATE JUDGE
11

12   No. 205.
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
